Title: To James Madison from Theodorick Bland, [22 June] 1783
From: Bland, Theodorick
To: Madison, James


Dear Sr.
[22 June 1783]
In consequence of the determination of Congress on Saturday, I took the necessary measures, to put myself in a Situation, to fulfill their intentions as far as concerned myself & Family. I wrote to the President and to Mercer—from the former I have got no decisive answer, from the latter none at all I shall look on it as inglorious, and shamefull to quit my station whilst the majority of Congress shall maintain theirs in Philadelphia, and however imprudent, I as an Individual may deem it that Congress or the members shd trust their persons in the hands of a Mutinous army, without support, if they determine so to do, I on my part shall without hesitation share their fate. It is my wish therefore that you wd as soon as possible let me know their final determination on this point, and particularly how matters stand respecting the determination of the Exe. Council &.c. that I may either return or send for my family accordingly, it being personally perfectly indifferent to me which I do
& you’ll oblige
Theodk. Bland
